            Case 2:20-cv-00876-CB Document 13 Filed 02/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JESSICA SWEENEY,                              )
                                              )
                       Plaintiff,             )       Civil Action No. 20-876
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )
ALLY BANK CORP.,                              )
                                              )
                       Defendant.             )


                                     ORDER OF REMAND

       Plaintiff has filed an affidavit consistent with the Court’s Order filed at Doc. 11.

See Doc. 12-1 (clarifying that Plaintiff does not seek damages, inclusive of attorney’s fees,

in excess of $75,000, and will remit sums in excess thereof, exclusive of costs and interest);

see also 28 U.S.C. § 1332(a) ($75,000 limit is “exclusive of interest and costs”). Accordingly,

this case is REMANDED FORTHWITH to the Court of Common Pleas of Armstrong County,

Pennsylvania (Case No. 2020-0491-CIVIL).

       IT IS SO ORDERED.



February 23, 2021                                     s/Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via ECF email notification):

All Counsel of Record
